         Case 1:19-cv-06136-SDA Document 34 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          10/15/2020
 Fortino Martinez,

                                 Plaintiff,
                                                             1:19-cv-06136 (SDA)
                     -against-
                                                             ORDER
 Felipe’s Pizza and Restaurant, Inc., et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       This case contains one or more claims arising under the Fair Labor Standards Act. A

settlement was reached by the parties at a settlement conference before me on October 9, 2020.

The parties thereafter consented to have all proceedings held before me. (See ECF No. 33.) In

light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015),

the parties must file a joint letter or motion that addresses whether the settlement is fair and

reasonable.

       Any such letter or motion shall be filed by Thursday, November 5, 2020, and should

address the claims and defenses, the defendants’ potential monetary exposure and the bases for

any such calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’

defenses, any other factors that justify the discrepancy between the potential value of plaintiffs'

claims and the settlement amount, the litigation and negotiation process, as well as any other

issues that might be pertinent to the question of whether the settlement is reasonable (for

example, the collectability of any judgment if the case went to trial).

       The joint letter or motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s fees expended and
         Case 1:19-cv-06136-SDA Document 34 Filed 10/15/20 Page 2 of 2




the relevant experience of the attorney(s). Finally, a copy of the settlement agreement itself must

accompany the joint letter or motion.

SO ORDERED.

DATED:         New York, New York
               October 15, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
